Title: [Benjamin Franklin?] to ——, 8 January 1756
From: Franklin, Benjamin
To: ——


[Bethlehem, January 8, 1756]
I arrived here last Night. We met a Number of Waggons on the Road, moving off with the Effects of the People of Lehi Township. All the Women and Children are sent off out of that Township; and many of them have taken Refuge here; all in great Confusion.
The Substance of the Action at Gnadenhutten, as we have received it from divers who were there, is this. The Lieutenant, who commanded, had Fifty-two Men with him at Gnadenhutten, mostly Labourers, who came with Axes to look for Employment, but without Arms. A Detachment of the Company was down here with the Captain, to escort up some Waggons with Provision; and another Party was out to meet the Waggons, so that among the Fifty-two Men they had but Twenty-two Guns. The Lieutenant, and four others, were on the Scout on the other Side of the River, a little above the Town, which consisted of about 36 Houses, and a Church. They saw Tracks of two Indians in the Snow, and following the Tracks, came in Sight of a String of 200 Indians, who were running round to hem them in; so that finding no Way open to escape, either up or down the River, they were obliged to take right through the Water. The Indians followed them to the Bank, and when they were about half through the River, fired on them very thick, and wounded the Lieutenant in the Leg, so that he fell, and wet his Gun; they wounded also one Klein in the Belly, who, as soon as he reached the other Shore, turn’d and shot one of the Enemy down, who they saw roll down the Bank, and fall in the River. The Lieutenant (Brown’s) Coat was shot through in many Places, as were the Coats and Hats of the rest, but no others were wounded. They got into the Church, where they defended themselves well for some Time and killed several of the Enemy. One fell in the Middle of the Street; and another came from behind a House, and took the dead Man by the Leg, and was drawing him off, but was shot, and fell on the other. The Indians set the Town on Fire to the Windward of the Church, which presently filled it with Smoke, so that they could neither see nor breathe. Then, having well charged all their Pieces, they sallied out, and engaged the Enemy among the Houses, where they killed several more of them; and at last, their Ammunition being spent, the Lieutenant order’d every Man to shift for himself, and they separated. Klein, who was wounded at first, desired the Lieutenant not to leave him, and he led him over the Ice, on a Part of the River that was frozen. The Enemy fired very thick at them, and Klein fell, being shot through the Head. The Lieutenant took up his Gun, and while he was charging it, it was shot out of his Hand. He then got on a little Island, where was Abundance of Drift Wood, and hid himself under the Side of a Log with Leaves and other Trash, where he lay till Midnight, and then got off, and escaped to the Settlements. During his Concealment, he saw the Enemy all round looking for him, and heard them speak both English and Dutch, which he understands. The Town was chiefly burnt down with the Church. Hayes came up after the Action was over, and saw the Enemy march off with a Horse Load of Blankets our Men had left in the Church, but was too weak to attack them. It is supposed we had 20 Men killed; the rest got off, but several are badly wounded.
The Action at Allemangle was thus. Three Men, who had left their Dwellings over the Mountains, used now and then to go to the Top of the Mountain, from whence they could see them, to observe whether they were burnt, or yet standing. On Saturday last they saw Smoke from one of their Chimnies, and going a little nearer, saw two Indians standing Centry, a Number being in the House. They went back, and alarmed the Watch of two Townships, who assembled the next Morning, to the Number of Sixty Men, who went over the Hill, and divided into two Parties, to surround the House; but in going down the Hill, one of the Men fell, and his Gun going off, alarm’d the Indians in the House, who ran out into a Pine Swamp, and when one of our Parties came up, fired and wounded four. Our People went after them boldly into the Swamp, engaged them, and killed several. But our other Party hearing the Fire, fled without coming up to the Engagement; and three straggling Indians coming up with them, fired at them as they were on the Top of the Hill, and killed one. The Indians proving too hard for our People in the Swamp, they retreated to a House, from whence they fired on the Indians that surrounded them, and killed several. At length the Firing being heard, another Party of our People came up, and the Indians retreated. We got five Scalps, but they got nine of ours. Our Men are sure they killed eight at least. Two of our Wounded are since dead.
